                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KAREN MALDONADO, et al.                         :           CIVIL ACTION
                                                 :
    v.                                           :           No. 18-1492
                                                 :
 CITY OF PHILADELPHIA                            :
 DEPARTMENT OF HUMAN                             :
 SERVICES, et al.                                :

                                            ORDER

         AND NOW, this 18th day of January, 2019, upon consideration of Defendants the City of

Philadelphia (the City), Jessica Shapiro, Javier Aguero, Roya Paller, Motion N’ Dance, Thomas

Marcucci, Staciann Marcucci, Jessica Gibson, and Christopher Hermann’s motions to dismiss

Plaintiffs’ Amended Complaint, Plaintiffs Karen and Anibal Maldonado’s opposition thereto, and

the parties’ presentations at the October 31, 2018, oral argument on the motions, and for the

reasons set forth in the accompanying Memorandum, it is ORDERED the Motions (Documents 32,

34, 35, 36) are GRANTED in part and DENIED in part as follows:

         •      The motions are GRANTED as to Count I insofar as Mrs. Maldonado’s § 1983

substantive due process claim against Paller in her official capacity is DISMISSED with prejudice.

The motions are DENIED as to Mrs. Maldonado’s § 1983 substantive due process claim against

Paller in her individual capacity.

         •      The motions are GRANTED as to Count II insofar as Mrs. Maldonado’s civil

conspiracy claim pursuant to § 1983 is DISMISSED with prejudice as to Motion N’ Dance and

DENIED as to the remaining defendants.

         •      The motions are GRANTED as to Count III insofar as Mrs. Maldonado’s § 1983

substantive due process claims against Shapiro and Aguero in their official capacities are
DISMISSED with prejudice. The motions are DENIED as to Mrs. Maldonado’s § 1983 substantive

due process claims against Shapiro and Aguero in their individual capacities.

       •       The motions are DENIED as to Count IV.

       •       The motions are GRANTED as to Count V insofar as the intentional infliction of

emotional distress claim is DISMISSED with prejudice as to the City and Motion N’ Dance and

DISMISSED without prejudice as to the remaining defendants.

       •       The motions are DENIED as to Count VI.

       •       The motions are DENIED as to Count VII.

       •       The motions are GRANTED as to Count VIII insofar as the civil conspiracy claim

is DISMISSED with prejudice as to Motion N’ Dance and DISMISSED without prejudice as to

the remaining defendants.

       •       The motions are granted as to Count IX insofar as the loss of consortium claim is

DISMISSED with prejudice as to the City and Motion N’ Dance and DISMISSED without

prejudice as to the remaining defendants.

       It is further ORDERED Defendants Motion N’ Dance, Thomas Marcucci, Staciann

Marcucci, and Jessica Gibson’s motion to strike (Document 34) is DENIED.

       Plaintiffs shall have until February 1, 2019, to file a second amended complaint that

corrects the pleading deficiencies identified in the accompanying Memorandum as to any claims

dismissed without prejudice. Failure to file a second amended complaint within the time permitted

may result in dismissal of such claims with prejudice.

       Because the exhibits to the Amended Complaint were filed under seal, the Memorandum

in the above-captioned case has been temporarily filed under seal. The parties are DIRECTED to

provide the Court with any proposed redactions to the Memorandum, together with the reason for


                                                2
each redaction, on or before February 1, 2019. The Court will then determine whether to accept

the proposed redactions and will unseal the Memorandum in an appropriate form.



                                                         BY THE COURT:



                                                         /s/ Juan R. Sánchez
                                                         Juan R. Sánchez, C.J.




                                              3
